Order entered November 30, 2012




                                             In The


                                   igtrig of exag at

                                      No. 05-12-00922-CR

                          DANIEL EDWARD MURRAY, Appellant



                              THE STATE OF TEXAS, Appellee

                      .On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-80173-06

                                           ORDER

       Appellant’s November 28, 2012 second motion for extension of the t~me to file

appellant’s brief is DENIED.

       We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.     In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.-Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court ~s
ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.